      Case 1-19-45511-cec         Doc 25     Filed 11/12/19      Entered 11/12/19 16:38:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        )
 In re:                                                 )   Chapter 11
                                                        )
 ZVG @ PALISADES LLC,                                   )   Case No. 19-45511 (CEC)
                                                        )
                                                        )
                      Debtor.                           )
                                                        )


   ORDER GRANTING CONDITIONAL RELIEF FROM THE AUTOMATIC STAY

          Upon the motion (the “Motion”) of HNA Training Center NY LLC (“HNA”) for an order

granting HNA conditional relief from the automatic stay under section 362(d) of the Bankruptcy

Code in the above-captioned case of ZVG @ Palisades LLC (“Debtor”); and the Court having

jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157

and 1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. §

157(b)(2); and that this Court may enter a final order consistent with Article III of the United

States Constitution; and due and proper notice of the Motion having been provided; and this

Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court held on November 6 (CEC), 2019 (the

“Hearing”); and all objections, if any, to the relief requested in the Motion having been withdrawn,

resolved, or overruled by the Court; and the Court having determined that the legal and factual

bases set forth in the Motion and, if necessary, at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before the Court; and after due deliberation

and sufficient cause appearing therefor, it is hereby

          ORDERED, that the Motion is GRANTED; and it is further




                                                   1
      Case 1-19-45511-cec         Doc 25      Filed 11/12/19       Entered 11/12/19 16:38:20




       ORDERED, that pursuant to 11 U.S.C. § 108(b), Debtor has sixty (60) days from the date

of the commencement of the above-captioned case, or until November 12, 2019, to perform

under the terms of the PSA, including to pay to HNA (x) the purchase price under the PSA in the

amount of $32,525,000 ($40,480,000 owed through September 12, 2019 less $7,955,000 in

deposits paid to date) plus $15,000 per day for each day from September 12, 2019 until the day

prior to the ultimate closing, and (y) fees and expenses of HNA’s counsel in the amount of

$37,008 through the Petition Date; and it is further

       ORDERED, that in the event Debtor fails to strictly (CEC) perform all acts necessary to

close the transaction under the PSA on or before November 12, 2019, including without

limitation by making all required payments to HNA in accordance with this Order and the PSA,

the automatic stay shall be modified to permit HNA to terminate the PSA in accordance with its

terms and with New York Law, with HNA retaining all deposits provided under the PSA, (CEC)

without further notice or order of this Court; and it is further

       ORDERED, that notwithstanding Fed. R. Bankr. P. 4001(a)(3), the terms and conditions

of this Order are immediately effective and enforceable upon its entry.




                                                                   ____________________________
 Dated: Brooklyn, New York                                                 Carla E. Craig
        November 12, 2019                                          United States Bankruptcy Judge


                                                    2
